Case 5:21-cv-00320 Document 51-2 Filed 07/14/21 Page 1 of 5 PagelD #: 1631

Exhibit 2
Case 5:21-cv-0 - .
DocuSign Envelope ID: Oe Rie Csh cuenta ees 2 Filed 07/14/21 Page 20f5 PagelD #1632

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Beckley Division
BELLWOOD CORP.,
GREENBRIER HOTEL CORP.,
GREENBRIER GOLF AND TENNIS CLUB
CORP.,

GREENBRIER MEDICAL INSTITUTE, LLC,
THE GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC.,

THE GREENBRIER SPORTING CLUB, INC.,
JUSTICE FAMILY GROUP, LLC,

JAMES C. JUSTICE COMPANIES, INC.
JUSTICE FARMS OF NORTH CAROLINA,
LLC,

JUSTICE LOW SEAM MINING, INC., Civil Action No. 5:21-cv-00320
OAKHURST CLUB, LLC,
TAMS MANAGEMENT, INC.
TRIPLE J PROPERTIES LLC,
JAMES C. JUSTICE II,

CATHY L. JUSTICE, AND
JAMES C. JUSTICE III

Plaintiffs,

V.

CARTER BANK & TRUST,
MICHAEL R. BIRD,

KEVIN S. BLOOMFIELD,
ROBERT M. BOLTON,
ROBERT W. CONNER,
GREGORY W. FELDMANN,
CHESTER A GALLIMORE,
CHARLES E. HALL,

JAMES W. HASKINS,
PHYLLIS Q. KARAVATAKIS,
LANNY A. KYLE,

E. WARREN MATTHEWS,
CATHARINE L. MIDKIFF,
JOSEPH E. PIGG,
ELIZABETH LESTER WALSH,
LITZ H. VAN DYKE, AND
JOHN AND JANE DOES.

Defendants.

 

 

1175334 16v1
Case 5:21-cv-00320 Docum - .
DocuSign Envelope ID: Braet 15-GG80 4607 2464-09: CI ACETED 51-2 Filed 07/14/21 Page 3 of 5 PagelD #: 1633

DECLARATION OF PHYLLIS Q. KARAVATAKIS
I, Phyllis Q. Karavatakis, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury

on this 12th day of July 2021, that the following facts are true and correct:

l. 1 am a resident of the Union Hall, Virginia, over eighteen years of age, and by my
own free will state the following true facts.

2. I currently am the Senior Executive Vice-President of Carter Bank & Trust (“Carter
Bank”) and a member of Carter Bank’s Board of Directors.

3. Carter Bank is a state-chartered banking institution incorporated in in the
Commonwealth of Virginia, with its principal place of business in Martinsville, Virginia.

4. I have first-hand knowledge of the matters set forth herein.

5. On April 4, 2017, just before the death of Worth Carter, in my capacity as President
of Carter Bank, I attended a tour of the Greenbrier facilities in White Sulphur Springs, West
Virginia.

6. On September 7, 2017, I attended a meeting with Plaintiff James C. Justice, III
(“Jay Justice”), Stephen W. Ball, Esq. (in-house attorney for the Plaintiffs), Paul E. Sullivan, Esq.
(outside counsel for the Plaintiffs), Litz Van Dyke (Carter Bank’s CEO), and Carter Bank’s
attorney to discuss a request made by Jay Justice for an additional loan and a deferral of payments
due on loans to certain of the Plaintiff entities. The meeting took place at Carter Bank’s
headquarters in Martinsville, Virginia.

7. To the best of my knowledge and belief, Mr. Ball lives and works in Roanoke,
Virginia at the Justice Entities’ headquarters.

8. To the best of my knowledge and belief, Jay Justice resides, is domiciled in and

works in Roanoke, Virginia. He was the primary point of contact for the Plaintiffs throughout the

1175334 16v1
Cc 5:2 - .
DocuSign Envelope BSE RAE eho aoe BAGH 1F4C eho + 2 Filed 07/14/21 Page 4 of 5 PagelD #1634

period of time from May 2017 through 2021 that Carter Bank engaged in negotiations with the
Plaintiffs.

9. To the best of my knowledge and belief, Mr. Sullivan is a partner with the law firm
Frost, Brown & Todd, LLC headquartered in Kentucky.

10. The existing “coal loans” mentioned in the Complaint and discussed at the
September 7, 2017 meeting were loans to Justice Low Seam Mining, Inc. James C. Justice
Companies, Inc., Bellwood Corporation, Justice Farms of North Carolina, LLC, and Jay Justice,
as well as other entities that are not named as Plaintiffs in this case.

11. | Onacouple of occasions, I met with Jay Justice and Litz Van Dyke at the Roanoke,
Virginia corporate headquarters of the Virginia-based Plaintiffs to discuss the credit relationship
between the parties.

12. I have not, as a representative of Carter Bank or otherwise, reached out to or
contacted the Plaintiffs in West Virginia to solicit a loan or any other financial transaction or
business from any of the Plaintiffs.

13. I have not, as a representative of Carter Bank or otherwise, met with any of the
Plaintiffs or their representatives in West Virginia to discuss any of the matters set forth in the
Complaint.

14. With the exception of the meetings described in Paragraph 11, all discussions with
the Plaintiffs and/or any of their representatives concerning the matters described in the Complaint
were over the telephone, or by email or text.

15. All communications with the Plaintiffs in connection with the matters alleged in
the Complaint were initiated by the Plaintiffs.

16. Ido not own real property in West Virginia.

1175334 16v1
DocuSign Envelope Re aaaEC RNC OO aia BA Gumenho1-2 Filed 07/14/21 Page 5 ofS PagelD #. 1635

The foregoing declaration is true to the best of my information and belief.

DocuSigned by:

pyllis baronatalis
July 12, 2021 3C4A8A5716A1452...
Phyllis Q. Karavatakis, Senior Executive

Vice-President, Carter Bank & Trust

1175334 16v1
